Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This application is a CON of 14/396,012 10/21/2014 PAT 10344365, 14/396,012 is a 371 of PCT/EP2013/063253 06/25/2013, PCT/EP2013/063253 has PRO 61/664,274 06/26/2012, PCT/EP2013/063253 has PRO 61/664,224 06/26/2012, PCT/EP2013/063253 has PRO 61/664,229 06/26/2012.
It is acknowledged of the receipt of the Applicant’s “Terminal disclaimer” filed on 6/23/2022, which has been approved on 6/23/2022. 
Status of Claims
Claims 1-11 and 15-16 have been cancelled; Claims 12-14 have been amended; Claims 12-14 and 17-23 remain for examination, wherein claim 12 is an independent claim.
Priority
The Applicant has declared Foreign priority. The copy of GERMANY 10 2013 201 696.4 dated 02/01/2013 has been found in parent case 14/396,012.

Status of the Previous Rejections
Previous rejection of Claims 22-23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 06/23/2022.
Previous rejection of Claims 12-14 and 17-23 under 35 U.S.C. 103(a) as being unpatentable over Li et al (NPL: Microstructure, Mechanical properties and corrosion behavior of Mg-1Zn-0.5Ca alloy, Advanced Material Research, Trans Tech publications Ltd, Vol.311-313, Jan.1, 2011, pp.1735-1740, listed in IDS filed on 6/26/2019, thereafter NPL-1) in view of Sun et al (NPL: Preparation and characterization of a new biomedical Mg-Zn-Ca alloy, Materials and Design 34 (2012), pp.58-64, listed in IDS filed on 6/26/2019, thereafter NPL-2) and  Xie (CN 101948957 A, with on-line English translation, thereafter CN’957) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 06/23/2022.
Previous rejection of Claims 12-15 and 17-23 on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-10 of copending application No. 14/774,264 (US 10,478,529 B2—corrected as US 10,344,365 See interview summary dated 6/30/2022) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 06/23/2022 and the Applicant’s “Terminal disclaimer” filed on 6/23/2022, which has been approved on 6/23/2022.

Reason for Allowance
Claims 12-14 and 17-23 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding the instant independent claim 12, the Applicant has amended the instant claim by adding the allowable subject matter in the previous claim 15 (refer to the previous office action dated 3/8/2022). It is noted that the recorded prior art(s) does not specify the claimed intermetallic phases and distribution as claimed in the instant claim. Since claims 13-14 and 17-23 depend on claim 12, they are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on statement of Reason for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JIE YANG/Primary Examiner, Art Unit 1734